DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galvin (US 2,946,510).
With respect to claim 17 Galvin discloses at least one heat source [reference character 140 in Fig. 9]; and a radiant housing including two front walls and two side walls, the two front walls being joined to one another at first and second edges such that the radiant housing has, in cross-section, a lenticular shape forming an acute change of direction at the first and second edges [see annotated Fig. 9, below].


    PNG
    media_image1.png
    485
    897
    media_image1.png
    Greyscale


With respect to claim 18 Galvin discloses that the lenticular shape is not an elliptical shape or an oval shape [see Fig. 9].
With respect to claim 19 Galvin discloses that the at least one inner stiffening element [reference character 159 in Fig. 9] for reinforcing the radiant housing, said at least one stiffening element joining said two convex front walls to one another and arranged to channel gas flow in the radiant housing.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galvin (US 2,946,510).
With respect to claim 20 Galvin discloses at least one heat source; and a radiant housing including two front walls and two side walls, said two front walls of said radiant housing joining one another at first and second ends such that the radiant housing has, in cross-section, a biconvex shape, wherein the radiant housing has a discontinuous shape at the first and second ends [see annotated Fig. 9, above].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3174474) in view of Galvin (US 2,946,510).
With respect to claims 1 and 7 Jones discloses a furnace (Fig. 4, annealing chamber) for the heat treatment of products or parts comprising 
at least one device (Fig. 1) for indirect heating by radiation that includes a radiant housing (1) having two convex front walls (Fig. 2, upper and lower half of wall 1) and two side walls (6 + 10) and comprising at least one heat source (8,17), said two convex front walls of said radiant housing joining one another at first and second ends such that the radiant housing has, in cross-section, a lenticular shape having a chord C (Fig. 2, chord being the horizontal distance between housing ends), wherein said front walls come together at least at one end of said chord C of said lenticular shape.
Jones does not disclose that the lenticular shape forms a sharp change of direction at the first and second ends.
Galvin discloses a radiant heater formed from two convex sections of a lenticular wall [see annotated Fig. 9, below] that are formed a sharp change in direction at the first and second ends [see annotated Fig. below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the upper and lower halves of wall 1 taught by Jones by forming them from two different pieces joined at the first and second ends, as taught by Galvin in order to for simpler construction and ease of dismantlement for the purposes of maintenance or replacement of parts.

    PNG
    media_image2.png
    708
    900
    media_image2.png
    Greyscale

	With respect to claim 2 Jones discloses at least one inner stiffening element [reference character 16] for reinforcing the radiant housing, said at least one stiffening element joining said two convex front walls to one another. Note that reference character 16 is interpreted as a single structure, the points of 16 are contacting and therefore joining the two convex front walls and reinforcing them by preventing them from deforming in compression.
With respect to claim 8 Jones discloses that the product being treated is steel (metal) sheets (5).
With respect to claim 9 Jones discloses that the treating of product (5) via radiation, steel sheets (Col. 2, lines 6-14).
With respect to claim 10 Jones discloses that the product being heated is the strip of metal (5).
With respect to claim 14 applicant has not positively recited a second device and the functional recitation does not limit the structure of the presently positively recited device in any way. Therefore, the pitch between these devices is part of functional/environmental circumstances. Further, as the device of claim 1 is elliptical with two radii: the semimajor and semiminor axes, the device of claim 1 could be used with a pitch-radius ratio of greater than .5.
With respect to claim 15 Jones discloses at least one inner stiffening element [reference character 16] for reinforcing the radiant housing, said at least one stiffening element joining said two convex front walls to one another. .

Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3174474) in view of Galvin (US 2,946,510) in view of Gillhaus (DE 3034193 A1).
With respect to claims 4 and 16 Jones and Galvin discloses the limitations as applied to claims 1 and 7, respectively. Jones may not teach corrugations or indentations. Gillhaus teaches a similarly designed radiant burner (Fig. 1) with a front wall section (1) with a corrugated surface (Fig. 2). 
It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Jones with the corrugated surface of Gillhaus in order to improve mechanical strength. While Gillhaus teaches a circular device, Jones in view of Gillhaus would teach a lenticular shape with front wall sections that are corrugated.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3174474) in view of Galvin (US 2,946,510) in view of Nicolia (US 20150079529). Note the filing date of Nicolia, it is before applicant’s earliest priority date.
With respect to claim 3 Jones discloses the limitations as applied to claim 2. Jones may teach all elements with potential exception to the at least one inner element being formed as a plate. Nicolia teaches wings (68,168) that could be reasonably described as a plate. 
It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Jones with the wings of Nicolia in order to improve efficiency and mixing of combustible reactants.

Claims 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Pitocco (WO 2010029477 A2). The US patent issued on Pitocco (US 9618200) will be used for citation reasons.
With respect to claims 4 and 16 Jones discloses the limitations as applied to claim 1. Jones may fail to teach the use of a recuperator with the device. Pitocco teaches the use of a recuperator (R) with a radiant heating tube (11). 
It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Jones with the recuperator of Pitocco in order to increase efficiency.
With respect to claim 6, the use of a regenerator vs a recuperator is an obvious matter of design choice as applicant has failed to prove criticality and it appears to work equally well in either configuration. The examiner notes that whether to use a recuperator with an intermediary medium (therefore become a regenerator) is well known and one with an ordinary skill in the art would be able to deduce what is best for the situation.
With respect to claim 13, Jones uses fuel and is therefore a combustion reaction.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 13, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,502,412 in view of Galvin (US 2,946,510). 
With respect to claims 1 and 7 claim 1 of 10,502,412 discloses all of the element of claims 1 and 7 with possible exception of the lenticular shape forms a sharp change of direction at the first and second ends.
Galvin discloses a radiant heater formed from two convex sections of a lenticular wall [see annotated Fig. 9, below] that are formed a sharp change in direction at the first and second ends [see annotated Fig. below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by 10,502,412 by forming them from two different pieces joined at the first and second ends, as taught by Galvin in order to for simpler construction and ease of dismantlement for the purposes of maintenance or replacement of parts. 
With respect to claims 4-6 and 13 claims 5-7 of 10,502,412 discloses all required claim elements.
With respect to claims 17 and 18 claim 1 of 10,502,412 discloses all of the element of claims 17 with possible exception of the lenticular shape forms a sharp change of direction at the first and second edges.
Galvin discloses a radiant heater formed from two convex sections of a lenticular wall [see annotated Fig. 9, below] that are formed a sharp change in direction at the first and second ends [see annotated Fig. below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by 10,502,412 by forming them from two different pieces joined at the first and second ends, as taught by Galvin in order to for simpler construction and ease of dismantlement for the purposes of maintenance or replacement of parts. 
With respect to claim 20 claim 1 of 10,502,412 discloses all of the element of claims 20 with possible exception of the radiant housing having a discontinuous shape at the first and second ends.
Galvin discloses a radiant heater formed from two convex sections of a lenticular wall [see annotated Fig. 9, below] that are formed a sharp change in direction at the first and second ends [see annotated Fig. below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by 10,502,412 by forming them from two different pieces joined at the first and second ends, as taught by Galvin in order to for simpler construction and ease of dismantlement for the purposes of maintenance or replacement of parts. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762